                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

TRISTIAN O’KELLEY,                                     )
                                                       )            No. 1:19-cv-322, 1:17-cr-16
        Petitioner,                                    )
                                                       )            Judge Mattice
v.                                                     )            Magistrate Judge Lee
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
        Respondent.                                    )

                                    MEMORANDUM OPINION

        Before the Court is Petitioner Tristian O’Kelley’s Motion to Vacate under 28 U.S.C.

§ 2255 [No. 1:19-cv-322, Doc. 1; No. 1:17-cr-16, Doc. 38]. Petitioner argues that in light of

Rehaif v. United States, 139 S. Ct. 2191 (2019), he is actually innocent of possessing a

firearm as a felon and his indictment was defective. Because it plainly appears on the face

of the record that Petitioner is not entitled to any relief, the Court finds there is no need

for an evidentiary hearing 1 and the Motion to Vacate under 28 U.S.C. § 2255 [No. 1:19-cv-

322, Doc. 1; No. 1:17-cr-16, Doc. 38] will be DENIED.

I.      BACKGROUND FACTS AND PROCEDURAL HISTORY

        On January 24, 2017, a grand jury charged Tristian O’Kelley with possessing a

firearm as a felon, in violation of 18 U.S.C. § 922(g)(1). Without the benefit of a written

plea agreement, O’Kelley pleaded guilty to the charge. He submitted a Factual Basis for

Plea, in which he stipulated that law enforcement executed a warrant on his residence and


1An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record conclusively
show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the prisoner’s ultimate burden,
however, to sustain his claims by a preponderance of the evidence. See Pough v. United States, 442 F.3d
959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively shows that the petitioner is entitled
to no relief,” a hearing is not required. Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)
(citation omitted).




Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 1 of 8 PageID #: 20
found three firearms, of which he claimed possession. [Crim. Doc. 13]. He further

stipulated: “Prior to September 30, 2016, the defendant was a convicted felon. The

defendant has convictions for at least the following: (1) Possession of Cocaine for Resale;

(2) Possession of Marijuana for Resale.” [Id. at 3].

       On October 17, 2017, the Court sentenced O’Kelley to 120 months’ imprisonment,

followed by three years of supervised release. [Crim. Doc. 24]. O’Kelley appealed. [Crim.

Doc. 27]. On June 26, 2018, the United States Court of Appeals for the Sixth Circuit

affirmed O’Kelley’s conviction and sentence. [Crim. Doc. 34]. O’Kelley did not file a

petition for a writ of certiorari, and the judgment therefore became final ninety days later,

on September 24, 2018. See Clay v. United States, 537 U.S. 522, 525 (2003) (judgment

final after time for filing a certiorari petition expires).

       On November 12, 2019, Petitioner filed a Motion to Vacate Under 28 U.S.C. § 2255.

[Crim. Doc. 38; Doc. 1]. Petitioner argues that in light of the Supreme Court’s decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019), he is actually innocent of knowingly

possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(1). He further argues that

his indictment was defective for failing to allege knowledge of his status as a felon. He

contends Rehaif is retroactively applicable on collateral attack and therefore his motion

to vacate is timely.

II.    STANDARD OF REVIEW

       After a defendant has been convicted and exhausted his appeal rights, a court may

presume that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S.

152, 164 (1982). A court may grant relief under 28 U.S.C. § 2255, but the statute “does not

encompass all claimed errors in conviction and sentencing.” United States v. Addonizio,

442 U.S. 178, 185 (1979). Rather, collateral attack limits a movant’s allegations to those

                                                2

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 2 of 8 PageID #: 21
of constitutional or jurisdictional magnitude, or those containing factual or legal errors

“so fundamental as to render the entire proceeding invalid.” Short v. United States, 471

F.3d 686, 691 (6th Cir. 2006) (citation omitted); see also 28 U.S.C. § 2255(a).

       Pursuant to Rule 4(b) of the Rules Governing § 2255 Cases, the Court must

“promptly examine” a motion to vacate and dismiss the motion if it “plainly appears from

the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief.” Rule 4(b); see also Robinson v. United States, 582 F. Supp.

2d 919, 925 (N.D. Ohio 2008) (Rule 4 requires the court to sua sponte dismiss a § 2255

petition without ordering a responsive pleading if petitioner is plainly not entitled to

relief). “[S]ummary theories and generalized claims do not survive screening.” United

States v. Andrade-Guerrero, No. 2:15-cr-18, 2017 WL 1367183, *2 (E.D. Ky. March 17,

2017); see United States v. Thomas, 221 F.3d at 430, 437 (3rd Cir. 2000) (vague and

conclusory allegations in § 2255 petition may be summarily disposed of).

III.   ANALYSIS

       Petitioner moves to vacate his conviction under § 2255, arguing that the Supreme

Court’s decision in Rehaif changed the elements of a § 922(g)(1) offense, rendering his

conviction invalid. He also argues that the indictment did not charge knowledge of his

status as a felon and thus does not allege an offense under § 922(g)(1). According to

Petitioner, this also renders his plea invalid as he was misinformed of the elements of the

offense to which he pleaded guilty. He also challenges the Court’s jurisdiction based on

the defective indictment.

       Section § 2255(f) gives a federal defendant one year to file a motion to vacate. That

time period begins from the latest of:

       (1) the date on which the judgment of conviction becomes final;

                                             3

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 3 of 8 PageID #: 22
      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or laws of the United
      States is removed, if the movant was prevented from making a motion by
      such governmental action;

      (3) the date on which the right asserted was initially recognized by the
      Supreme Court, if that right has been newly recognized by the Supreme
      Court and made retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or claims presented
      could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

      Petitioner contends his motion is timely because Rehaif announced a newly-

recognized right made retroactively applicable to cases on collateral review. He does not

allege his motion is otherwise timely. In Rehaif, the Supreme Court held that in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both

that the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm. Rehaif v. United States,

139 S. Ct. at 2200 (2019). Notably, Rehaif involved a defendant who went to trial and

denied knowledge that he was an alien unlawfully in the United States, thus prohibited

from possessing a firearm.

      Rehaif does not render Petitioner’s motion timely because it merely “clarified” the

felon-in-possession statute; it did not announce a new rule of constitutional law that is

retroactive on collateral review. Khamisi-El v. United States, 800 F. App’x 344, 349 (6th

Cir. 2020). In Khamisi-El, the petitioner sought to amend his § 2255 petition to add a

challenge to his felon-in-possession conviction based on Rehaif. Id. at 348. In an




                                           4

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 4 of 8 PageID #: 23
unpublished opinion, the Sixth Circuit denied the motion, 2 holding “[t]he rule stated in

Rehaif is a matter of statutory interpretation, not a ‘new rule of constitutional law.’” Id.;

In re Palacios, 931 F.3d 1314 (11th Cir. 2019) (“Rehaif… did not announce a ‘new rule of

constitutional law….’”).

        District courts within the Sixth Circuit have almost uniformly held that Rehaif is

not applicable to cases on collateral review. See Moore v. United States, No. 2:19-cv-2572,

2019 WL 4394755 (W.D. Tenn. Sept. 12, 2019) (“Rehaif did not announce a new rule of

constitutional law made retroactive to cases on collateral review.”); United States v.

Goodjohn, Case No. 3:18-cr-53, 2020 WL 5210947 (S.D. Ohio Sept. 1, 2020) (same);

Wallace v. United States, No. 3:19-cv-01122, 2020 WL 2194002 (M.D. Tenn. May 6,

2020) (same); see also Abernathy v. United States, No. 1:16-CR-81, 2019 WL 5268546,

at *5 (E.D. Tenn. Oct. 17, 2019) (“The Supreme Court's holding, however, is not

retroactively applicable to cases on collateral review and, therefore has no bearing on the

Court's consideration of Petitioner's motion.”). Though the Sixth Circuit has not yet

issued a published decision on this issue, the Court is persuaded by the reasoning of

Khamisi-El and the consensus position of the district courts in this Circuit.

        Even if it did apply retroactively, Rehaif would not entitle Petitioner to relief. First,

Petitioner’s challenge to the sufficiency of the indictment is clearly foreclosed by existing

precedent. “[A] missing element in an indictment does not affect a federal court’s subject-

matter jurisdiction.” United States v. Watson, 2020 WL 4037923 (6th Cir. July 17, 2020)

(rejecting Rehaif challenge to § 922(g) indictment on direct appeal); United States v.




2Petitioner sought leave to amend his § 2255 petition for the first time on appeal, and accordingly, the Sixth
Circuit treated the amendment as a second or successive motion for post-conviction relief, which failed to
meet the standards of 28 U.S.C. § 2255(h).

                                                      5

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 5 of 8 PageID #: 24
Hobbs, 953 F.3d 853, 856-58 (6th Cir. 2020) (rejecting claim that indictment failed to

charge a federal offense after Rehaif). As in Watson and Hobbs, “the indictment’s failure

to allege the Rehaif-required element (that he knew of his status as a felon)” does not

“deprive[] the district court of jurisdiction to convict [Petitioner] of a felon-in-possession

offense.” Watson, 2020 WL 4037923 at *2.

       Petitioner also contends he is actually innocent of violating § 922(g)(1) in light of

Rehaif. Again, Rehaif merely “clarified” the felon-in-possession statute. Khamisi-El 800

F. App’x at 349. It is also distinguishable from the instant case because Rehaif went to

trial, while Petitioner entered a guilty plea. His plea relieved the Government of its

obligation to prove the elements of the charge against him beyond a reasonable doubt.

See Malone v. United States, 1:14-cr-438, 2019 WL 7049805, *3 (N.D. Ohio Dec. 23,

2019) (“Rehaif is inapplicable to Petitioner because whereas Rehaif was convicted by a

jury, Petitioner pleaded guilty to his offense.”). And “[a] plea of guilty and the ensuing

conviction comprehend all of the factual and legal elements necessary to sustain a

binding, final judgment of guilt and a lawful sentence.” United States v. Boce, 488 U.S.

563, 569 (1989). Notably, Petitioner never contends that he was actually ignorant of his

status as a felon. Indeed, he stipulated to his prior felony convictions in the factual basis

submitted in support of his plea. [Crim. Doc. 13]; see United States v. Conley, 802 F.

App’x. 919, 923, (6th Cir. Feb. 5, 2020) (“Although the stipulation of a prior felony does

not automatically establish knowledge of felony status, it is strongly suggestive of it.”);

Wallace v. United States, No. 3:19-cv-01122, 2020 WL 2194002, * 4 (M.D. Tenn. May 6,

2020) (same).

       Finally, Petitioner contends he was not properly informed of the elements of his

offense, invalidating his guilty plea. But he does not allege that he would not have pleaded

                                              6

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 6 of 8 PageID #: 25
guilty if he had known the Government would have to prove knowledge of his status in

order to obtain a conviction. At his change of plea hearing, the Court specifically advised

Petitioner that he was giving up the right to require the government to prove his guilt

beyond a reasonable doubt and Petitioner stated he understood. [Crim. Doc. 30 at 5]; see

Watson, 2020 WL 4037923 at *3 (defendant failed to show reasonable probability

outcome of proceedings would have been different because he did not argue he would

have gone to trial if the government had to prove knowledge of his felon status). Because

Petitioner is not entitled to relief on any of his legal theories, his motion to vacate must

be denied.

IV.    CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11, Rules

Governing Section 2255 Proceedings for the United States District Courts. A petitioner

must obtain a COA before appealing the denial of a § 2255 motion. 28 U.S.C.

§ 2253(c)(1)(B). A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases rejected on their

merits, a movant “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim that has been rejected

on procedural grounds, a movant must demonstrate “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

                                             7

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 7 of 8 PageID #: 26
V.    CONCLUSION

      For the reasons set forth herein, Petitioner has failed to establish any basis upon

which § 2255 relief could be granted, and it is therefore ORDERED that the Motion to

Vacate under 28 U.S.C. § 2255 [No. 1:19-cv-322, Doc. 1; No. 1:17-cr-16 Doc. 38] will be

DENIED.

      A certificate of appealability from the denial of Petitioner’s § 2255 motion will be

DENIED. A separate judgment will enter.

      SO ORDERED this 23rd day of September, 2020.




                                                     /s/ Harry S. Mattice, Jr.
                                                      HARRY S. MATTICE, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                           8

Case 1:19-cv-00322-HSM-SKL Document 2 Filed 09/24/20 Page 8 of 8 PageID #: 27
